                                   THALER LAW
                               1   Jesse J. Thaler SBN 278463
                                   PO Box 28892
                               2   Santa Ana, CA 92799
                                   Telephone: (570)470-6155
                               3   Email: jessejthaler@gmail.com
                               4   Attorney for Plaintiff
                                   RP Golden State Management, LLC DBA Garden Suites Inn
                               5
                                                                 UNITED STATES DISTRICT COURT
                               6
                                                                EASTERN DISTRICT OF CALIFORNIA
                               7

                               8
                                    RP Golden State Management, LLC                        CASE NO.: 1:19-cv-00600-DAD-JLT
                                    DBA Garden Suites Inn,
                               9                                                           STIPULATION TO STAY THE CASE
                                                   Plaintiff,                              NINETY DAYS TO EXPLORE
                              10                                                           INFORMAL SETTLEMENT;
                                    v.                                                     [PROPOSED] ORDER
                              11                                                           (Doc. 7)
                                    OHIO SECURITY INSURANCE COMPANY;
                              12    and DOES 1 through 25, inclusive,
                              13
T HALER L AW




                                                   Defendants.
               S ANT A A NA




                              14

                              15
                                          This Stipulation is entered into by and between plaintiff RP Golden State Management,
                              16
                                   LLC DBA Garden Suites Inn (“Plaintiff”) and OHIO SECURITY INSURANCE COMPANY
                              17
                                   (“Defendant”). Plaintiff and Defendant are collectively referred to as the “Parties.”
                              18
                                          WHEREAS, Plaintiff filed the Complaint in this action on March 25, 2019 in the
                              19
                                   Superior Court of California for the County of Kern;
                              20
                                          WHEREAS, the Complaint alleges that Defendant, an insurance company, failed to
                              21
                                   respond to a claim made by Plaintiff, a policy holder;
                              22
                                          WHEREAS, Plaintiff served Defendant with the Complaint on April 3, 2019;
                              23
                                          WHEREAS, Defendant removed the action to United States District Court Eastern
                              24
                                   District of California on May 3, 2019;
                              25
                                          WHEREAS, the Rule 26(f) Conference is currently set for July 18, 2019;
                              26
                                          WHEREAS, Plaintiff proposed to stay the case to permit the parties to attempt to resolve
                              27
                                   the litigation and Defendant agrees to the proposal subject to requesting responses to their initial
                              28

                                                                                      1
                                          STIPULATION TO STAY CASE NINETY DAYS TO EXPLORE INFORMAL SETTLEMENT
                               1   discovery as a means to assist in any such resolution. Accordingly, the Parties agree that
                               2   judicial economy and the interests of the Parties in avoiding unnecessary expenses and in
                               3   resolving the litigation would be best served and promoted by staying the case ninety (90)
                               4   days as the parties engage in very meaningful discussions to resolve the litigation and reach a
                               5   global settlement;
                               6          NOW, THEREFORE, the Parties hereby agree and stipulate that the case stayed ninety
                               7   (90) days and the Rule 26(f) Conference should be continued by approximately ninety (90)
                               8   days to October 17, 2019, so that the Parties can engage in very meaningful discussions to
                               9   resolve the litigation and reach a global settlement.
                              10
                                                                        THALER LAW
                              11

                              12   Dated: June 11, 2019
                              13
T HALER L AW
               S ANT A A NA




                                                                        By: /s/ Jesse J. Thaler
                              14                                        Jesse J. Thaler,        Attorney for Plaintiff
                              15

                              16
                                                                        CLYDE & CO US LLP
                              17

                              18   Dated: June 11, 2019
                              19
                                                                        By: /s/ Susan Koehler Sullivan (as authorized on 6/10/2019)
                              20
                                                                               Susan Koehler Sullivan,         Attorney for Defendant
                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28

                                                                                     2
                                          STIPULATION TO STAY CASE NINETY DAYS TO EXPLORE INFORMAL SETTLEMENT
                               1

                               2                                         [PROPOSED] ORDER

                               3

                               4          Based upon the stipulation of counsel, the Court ORDERS:
                               5          1.      The stipulation of the parties to continue the mandatory scheduling conference to
                               6   October 17, 2019, is GRANTED. The request to stay the case is DENIED;
                               7          2.      If the case does not settle, the joint scheduling report SHALL be filed one week
                               8   before the conference and, in addition to the information required to be addressed in the report
                               9   (Doc. 5 at 3-6), it SHALL detail the efforts made by counsel to resolve this case and when these
                              10   efforts occurred. Counsel SHALL NOT include any information about the substance of any of
                              11   the settlement discussions.
                              12
                                   IT IS SO ORDERED.
                              13
T HALER L AW
               S ANT A A NA




                              14      Dated:     June 11, 2019                              /s/ Jennifer L. Thurston
                                                                                     UNITED STATES MAGISTRATE JUDGE
                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28

                                                                                     3
                                          STIPULATION TO STAY CASE NINETY DAYS TO EXPLORE INFORMAL SETTLEMENT
